FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Private Issuer Pursuant to Rule 13a - 16 under the Securities Exchange Act of 1934 For the month of July 2007 ICON plc (Registrant’s name) 0-29714 (Commission file number) South County Business Park, Leopardstown, Dublin 18, Ireland. (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Yes x No o Indicate by check mark whether the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Yes o No x Indicate by check mark whether the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Yes o No x Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes o No x If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b):82 N/A ICON reports 37% increase in revenues and 41% increase in EPS. Backlog exceeds $1 billion for the first time (NASDAQ:ICLR) Highlights – Second Quarter 2007 * Second quarter net revenues increased 37% over the prior year, to $147.0 million. * Income from operations increased by 42%, to $16.1 million. * Diluted earnings per share increased by 41%, to 45 cents. * Record $230 million of net new business wins in the quarter, representing a book-to-bill ratio of 1.6. Dublin, Ireland, July 26, 2007 – ICON (NASDAQ: ICLR), a global provider of outsourced development services to the pharmaceutical, biotechnology and medical device industries, today reported its financial results for the second quarter ended June 30, 2007. Net revenues for the quarter were $147.0 million, representing a 36.9% increase over net revenues of $107.4 million for the same quarter last year.Income from operations, after taking non-cash stock compensation charge of $1.4 million, calculated in accordance with SFAS 123(R), was $16.1 million or 10.9% of revenue, compared to $11.3 million or 10.6% for the same quarter last year. Net income was $13.3 million or 45 cents per share on a diluted basis, compared with $9.3 million or 32 cents per share last year. Year-to-date, net revenues were $283.1 million, representing a 37.5% increase over the same period last year.Income from operations, after taking non-cash stock compensation charge of $2.6 million calculated in accordance with SFAS 123(R), was $30.8 million or 10.9% of revenue, compared to $21.4 million or 10.4% last year. Net income was $25.6 million or 86 cents per share, compared with $16.8 million or 59 cents last year. Days sales outstanding, comprising accounts receivable and unbilled revenue less payments on account, were 53 days at June 30, 2007, a decrease from 59 days at March 31, 2007 and unchanged from 53 days at December 31, 2006. For the quarter ended June 30, 2007, cash provided by operating activities was $22.2 million and capital expenditure was $17.9 million. For the six months, cash flow from operating activities was $19.4 million and capital expenditure was $30.4 million. As a result, the company’s cash and short-term investments, net of debt, amounted to $91.1 million at June 30, 2007, compared to $97.9 million at December 31, 2006. “We are delighted with the second quarter’s performance”, commented Chairman Dr. John Climax. “Revenue growth was very strong at 37%, and we made further progress in expanding margins which led to net income growth of 43% and EPS growth of 41%. Excellent net bookings of $230 million brought our backlog to over $1 billion, another milestone in ICON’s progress, giving us strong confidence in the outlook for the remainder of the year” “We recently completed the acquisition of DOCS International, a leading European based clinical research staffing organisation, which will be integrated with ICON’s existing US based staffing business. The combined operation will give our clients greater flexibility when they run clinical projects internally, and give them access to a global pool of talent through one vendor” The company will hold its second quarter conference call today, July 26, 2007 at 10:00 EST [15:00 Ireland & UK].This call and linked slide presentation can be accessed live from our website at http://www.iconclinical.com.A recording will also be available on the website for 90 days following the call.In addition, a calendar of company events, including upcoming conference presentations, is available on our website, under “Investors”.This calendar will be updated regularly. The statements made in this Press Release may contain forward-looking statements that involve a number of risks and uncertainties. In addition to the matters described in this Press Release, the ability to maintain large client contracts or enter into new contracts, maintain client relationships and the ability to manage the opening of new offices, the integration of new business mergers and acquisitions, as well as other risks and uncertainties detailed from time to time in SEC reports filed by ICON, including its Form 20-F, F-1, S-8 and F-3, may affect the actual results achieved by ICON. ICON disclaims any intent or obligation to update these forward-looking statements. The financial information presented herein has been prepared in accordance with U.S. GAAP. ICON plc is a global provider of outsourced development services to the pharmaceutical, biotechnology and medical device industries. The Company specializes in the strategic development, management and analysis of programs that support clinical development - from compound selection to Phase I-IV clinical studies. ICON teams have successfully conducted over 1,900 development projects and over 2,300 consultancy engagements across all major therapeutic areas. ICON currently has approximately 5,150 employees, operating from 63 locations in 33 countries. Further information is available at www.iconclinical.com. Source: ICON plc Contact : Investor Relations 1-888-381-7923 or Ciaran Murray CFO + 353 –1-291-2000 Both at ICON. ICON plc Consolidated Income Statements (Unaudited) Three and Six Months ended June 30, 2007 and June 30, 2006 (Dollars, in thousands, except share and per share data) Three Months Ended Six Months Ended June 30, June 30, June 30, June 30, 2007 2006 2007 2006 Gross Revenue 207,383 153,744 394,123 294,388 Subcontractor costs 60,336 46,308 110,987 88,457 Net Revenue 147,047 107,436 283,136 205,931 Costs and expenses Direct costs 83,875 60,014 162,432 114,718 Selling, general and administrative 42,662 32,397 81,346 62,677 Depreciation and amortization 4,450 3,689 8,606 7,134 Total costs and expenses 130,987 96,100 252,384 184,529 Income from operations 16,060 11,336 30,752 21,402 Interest income (net) 1,019 938 2,063 1,585 Income before provision of income taxes 17,079 12,274 32,815 22,987 Provision for income taxes 3,758 2,943 7,186 6,073 Minority interest 6 34 48 76 Net income 13,315 9,297 25,581 16,838 Net income per ordinary share Basic $ 0.46 $ 0.33 $ 0.89 $ 0.60 Diluted $ 0.45 $ 0.32 $ 0.86 $ 0.59 Weighted average number of ordinary shares Basic 28,684,201 28,265,490 28,624,350 28,174,762 Diluted 29,685,489 28,695,530 29,597,671 28,499,356 ICON plc Summary Balance Sheet Data June 30, 2007 and December 31, 2006 (Dollars, in thousands) June 30, December 31, 2007 2006 (Unaudited) (Audited) Cash and short-term investments 107,042 102,861 Short-term debt (15,947 ) (5,000 ) Net cash 91,095 97,861 Accounts receivable 105,983 108,216 Unbilled revenue 104,740 89,977 Payments on account (87,619 ) (90,394 ) Total 123,104 107,799 Working Capital 169,744 160,321 Total Assets 521,929 476,341 Shareholder's Equity 337,479 302,738 Source: ICON plc Contact: Investor Relations 1-888-381-7923 or Ciaran Murray CFO + both at ICON. http://www.iconclinical.com SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. ICON plc Date July 25, 2007 /s/ Ciaran Murray Ciaran Murray Chief Financial Officer
